Case 1:21-cv-00903-TSC Document 20-1 Filed 09/09/21 Page 1 of 4




                   Exhibit A
                 Case 1:21-cv-00903-TSC Document 20-1 Filed 09/09/21 Page 2 of 4


Mishkin, Maxwell S. (DC)

From:                              Bowman, Chad R. (DC)
Sent:                              Monday, August 30, 2021 4:43 PM
To:                                Jake Grubman
Cc:                                Jeff Ifrah; Mishkin, Maxwell S. (DC)
Subject:                           RE: Rotenberg v. Politico


Jake,

For the reasons set forth in my e-mail on Friday in the thread below, Politico opposes your motion.

Chad



From: Jake Grubman <jgrubman@ifrahlaw.com>
Sent: Monday, August 30, 2021 4:23 PM
To: Bowman, Chad R. (DC) <BowmanChad@ballardspahr.com>
Cc: Jeff Ifrah <jeff@ifrahlaw.com>; Mishkin, Maxwell S. (DC) <MishkinM@ballardspahr.com>
Subject: RE: Rotenberg v. Politico

⚠ EXTERNAL
Mr. Bowman and Mr. Mishkin:

Thank you for your response on Friday. With that in mind, we plan to file a motion for judicial notice of the fact that
Politico has entered into an agreement to be acquired by Axel Springer. Pursuant to Local Rule 7(m), please confirm
whether you oppose such a motion.

All the best,
Jake

Jake Grubman
Associate (he/him/his)
P (202) 524-4149
C (224) 355-7773
E jgrubman@ifrahlaw.com



From: Bowman, Chad R. <BowmanChad@ballardspahr.com>
Sent: Friday, August 27, 2021 12:36 PM
To: Jake Grubman <jgrubman@ifrahlaw.com>
Cc: Jeff Ifrah <jeff@ifrahlaw.com>; Mishkin, Maxwell S. <MishkinM@ballardspahr.com>
Subject: RE: Rotenberg v. Politico

Mr. Grubman,

We disagree with your claim that news reports about the expected sale of Politico “would change the analysis” for the
pending jurisdictional motions in the Rotenberg lawsuit. As our briefing expressly notes, under controlling law
“[c]itizenship is measured as of the time the plaintiff files the complaint.” CostCommand, LLC v. WH Adm’rs, Inc., 820
                                                              1
                    Case 1:21-cv-00903-TSC Document 20-1 Filed 09/09/21 Page 3 of 4
F.3d 19, 21 (D.C. Cir. 2016) (cited by Defendants’ Reply, ECF Dkt. 14, at 4). Nothing that may happen in the coming
months regarding the ownership of Politico changes the undisputed evidence in the record regarding citizenship at the
time when the Complaint was filed. (FYI, the sale is also not yet complete. My understanding is that the reported
transaction is likely to close sometime in the fourth quarter of 2021.)

Because a future sale is wholly irrelevant to the legal issues pending before the Court, we decline your request to “notify
Judge Chutkan of this development.” We also, for the reasons previously stated in Defendants’ Reply, oppose any
renewed request for discovery on this basis.

Regards,

Chad R. Bowman
(he/him/his)




1909 K Street, NW, 12th Floor
Washington, DC 20006-1157
202.508.1120 DIRECT
202.661.2299 FAX
bowmanchad@ballardspahr.com
VCARD



www.ballardspahr.com



From: Jake Grubman <jgrubman@ifrahlaw.com>
Sent: Thursday, August 26, 2021 5:38 PM
To: Bowman, Chad R. (DC) <BowmanChad@ballardspahr.com>; Mishkin, Maxwell S. (DC)
<MishkinM@ballardspahr.com>
Cc: Jeff Ifrah <jeff@ifrahlaw.com>
Subject: Rotenberg v. Politico

⚠ EXTERNAL
Dear Mr. Bowman and Mr. Mishkin:

I’m writing to you today regarding the reported sale of Politico to the German publishing company Axel Springer SE. As
you know, Politico’s pending motion to dismiss relies on the representation that some of the owners are residents of the
same jurisdiction as Marc. Of course, the sale of Politico to Axel Springer, a Berlin-based company, would change the
analysis.

Accordingly, I’m writing to ask whether you intend to notify Judge Chutkan of this development and its implications for
the pending motions. If not, we will file supplemental materials alerting the Court of the sale and seeking additional
discovery that would allow us to understand the timeline of Politico’s sale in relation to its filings on this issue.

Given that Judge Chutkan’s decision is forthcoming, I expect to hear back from you by the end of the day tomorrow
(August 27). If you prefer to discuss over the phone, you can call me at (224) 355-7773.

Sincerely,
Jake Grubman



                                                             2
                Case 1:21-cv-00903-TSC Document 20-1 Filed 09/09/21 Page 4 of 4




Jake Grubman
Associate (he/him/his)
P (202) 524-4149
C (224) 355-7773
E jgrubman@ifrahlaw.com

1717 Pennsylvania Ave, N.W.
Suite 650
Washington, DC 20006




                                               3
